Case 0:16-cv-62942-WPD Document 290 Entered on FLSD Docket 04/24/2019 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

                         CASE NO. 16-62942-CIV-DIMITROULEAS / SNOW

   KERRY ROTH, on behalf of herself and              )
   all others similarly situated,                    )
                                                     )
                    Plaintiff,                       )
                                                     )
   v.                                                )
                                                     )
   GEICO GENERAL INSURANCE                           )
   COMPANY,                                          )
                                                     )
                    Defendant.                       )
                                                     )

                                         NOTICE OF APPEAL

             Notice is hereby given that GEICO General Insurance Company, Defendant in the above-

   captioned case, hereby appeals to the United States Court of Appeals for the Eleventh Circuit the

   following Orders entered in this case:

                                       Description                           Entered      ECF No.
                                                                              Date

        1.    Order Granting Plaintiff’s Motion for Class Certification     05/04/2018       165

        2.    Order Denying Motion as Moot                                  05/08/2018       178

        3.    Order Striking Motions                                        05/17/2018       209

        4.    Order Denying Defendant’s Motion for Reconsideration          06/05/2018       236

        5.    Order Granting Plaintiff’s Motion for Summary Judgment;       06/14/2018       247
              Denying Defendant’s Motion for Summary Judgment

        6.    Omnibus Order [Denying Defendant’s Motion to Decertify        09/19/2018       267
              Class]

        7.    Order and Judgment                                            11/21/2018       281
Case 0:16-cv-62942-WPD Document 290 Entered on FLSD Docket 04/24/2019 Page 2 of 3




                                    Description                          Entered      ECF No.
                                                                          Date

     8.     Order of Second Judgment and Final Judgment                03/26/2019        287



          Respectfully submitted, this 24th day of April, 2019.


                                               By: s/ Amelia Toy Rudolph
                                               Amelia Toy Rudolph
                                               Florida Bar No. 57015
                                               EVERSHEDS SUTHERLAND (US) LLP
                                               999 Peachtree Street, NE, Suite 2300
                                               Atlanta, Georgia 30309-3996
                                               Telephone: (404) 853-8000
                                               Facsimile: (404) 853-8806
                                               amyrudolph@eversheds-sutherland.com

                                               Kymberly Kochis (pro hac vice)
                                               Alexander Fuchs (pro hac vice)
                                               EVERSHEDS SUTHERLAND (US) LLP
                                               The Grace Building, 40th Floor
                                               1114 Avenue of the Americas
                                               New York, New York 10036
                                               Telephone: (212) 389-5068
                                               Facsimile: (212) 389-5099
                                               kymberlykochis@eversheds-sutherland.com
                                               alexfuchs@eversheds-sutherland.com

                                               Attorneys for Defendant
                                               GEICO General Insurance Company




                                                  2
Case 0:16-cv-62942-WPD Document 290 Entered on FLSD Docket 04/24/2019 Page 3 of 3




                                    CERTIFICATE OF SERVICE

           The undersigned hereby certifies that a true and correct copy of the foregoing Notice of

   Appeal was served via the Court’s CM/ECF system on April 24, 2019, on all counsel or parties

   of record on the service list.

                                                s/ Amelia Toy Rudolph
                                                Amelia Toy Rudolph
                                                Florida Bar No. 57015

                                           SERVICE LIST

   Christopher J. Lynch                              Edmund A. Normand
   Christopher J. Lynch, P.A.                        Jacob L. Phillips
   6915 Red Road, Suite 208                          Normand Law PLLC
   Coral Gables, Florida 33143                       62 W. Colonial Drive, Suite 209
   Telephone: (305) 443-6200                         Orlando, Florida 32801
   Facsimile: (305) 443-6204                         Telephone: (407) 603-6031
   clynch@hunterlynchlaw.com                         Facsimile: (888) 974-2175
   lmartinez@hunterlynchaw.com                       ed@ednormand.com
   Attorney for Kerry Roth                           jacob@ednormand.com
                                                     Attorneys for Kerry Roth

   Tracy L. Markham                                  Bradley W. Pratt
   Southern Atlantic Law Group, PLLC                 Pratt Clay, LLC
   2800 N 5th Street, Suite 302                      4401 Northside Parkway, Suite 520
   St. Augustine, Florida 32084                      Atlanta, GA 30327
   Telephone: (904) 794-7005                         Telephone: (404) 949-8118
   Facsimile: (904) 794-7007                         Facsimile: (404) 949-8159
   tlm@southernatlanticlaw.com                       bradley@prattclay.com
   Attorney for Kerry Roth                           Attorney for Kerry Roth

   Christopher B. Hall
   Andrew Lampros
   Hall & Lampros, LLP
   400 Galleria Parkway, Suite 1150
   Atlanta, Georgia 30339
   Telephone: (404) 876-8100
   chall@hallandlampros.com
   alampros@hallandlampros.com
   admin@hallandlampros.com
   Attorneys for Kerry Roth
